Protections Against Employment Discrimination for Service Members
and Veterans
Jointly Authored By:
U.S. Department of Labor Office of Federal Contract Compliance Programs (OFCCP)
U.S. Department of Labor Veterans’ Employment and Training Service (VETS)
U.S. Department of Justice Civil Rights Division (CRT)
U.S. Equal Employment Opportunity Commission (EEOC)
Service members and veterans have made great sacrifices to guarantee the freedoms and
liberties that all Americans enjoy. And service members and veterans themselves are also
guaranteed rights, such as the right to be free from discrimination in civilian employment. This
document helps explain where to get help if you are a service member or veteran and you feel
that you have been discriminated against in employment because of your military status,
veteran status, or another protected basis.
Veterans and Service Members are Protected Against Employment Discrimination
Two federal laws prohibit discrimination in employment based on your status as a service
member or veteran:
•

•

The Uniformed Services Employment and Reemployment Rights Act (USERRA)
prohibits civilian employers from discriminating against you based on your present, past,
and future military service. It also entitles service members, such as National Guard
members and reservists, who leave their civilian employment to perform covered
military service to prompt reemployment with their pre-service employer following the
completion of their duty. This means that service members who meet the eligibility
criteria for reinstatement must be promptly reemployed with their pre-service
employers with the seniority, status, and rate of pay that they would have obtained with
reasonable certainty had they remained continuously employed.
The Vietnam Era Veterans’ Readjustment Assistance Act of 1974 (VEVRAA) prohibits
federal contractors and subcontractors from discriminating in employment against
protected veterans and requires employers take affirmative action to recruit, hire,
promote, and retain these individuals. This protection against discrimination extends
not only to spouses, but also to other individuals that the contractor knows have a
relationship or association with a protected veteran.

Additional federal laws prohibit employment discrimination against applicants and employees
for other reasons that veterans and service members may face, including:
•

The Americans with Disabilities Act of 1990 makes it illegal for employers to
discriminate against qualified job applicants and employees based on their physical or
mental disabilities, including failing to provide a reasonable accommodation to a
1

•

•
•
•
•
•
•

qualified employee or applicant. Section 501 of the Rehabilitation Act of 1973 applies
the same standards to federal agency employers.
Section 503 of the Rehabilitation Act of 1973 prohibits federal contractors and
subcontractors from discriminating in employment against individuals with disabilities,
including failing to provide a reasonable accommodation to a qualified employee or
applicant. It also requires employers to take affirmative action to recruit, hire, promote,
and retain these individuals.
Title VII of the Civil Rights Act of 1964 prohibits discrimination based on race, color,
national origin, sex (including pregnancy, sexual orientation, and gender identity), and
religion.
The Equal Pay Act of 1963 requires that men and women in the same workplace be
given equal pay for equal work.
The Age Discrimination in Employment Act of 1967 protects people who are 40 or older
from discrimination because of age.
The Genetic Information Nondiscrimination Act of 2008 prohibits discrimination based
on genetic information (which includes family medical history).
The Immigration and Nationality Act’s Anti-Discrimination Provision prohibits
discrimination based on citizenship, immigration status, and national origin (for certain
employers not covered under Title VII).
Executive Order 11246 prohibits federal contractors and subcontractors from
discriminating on the basis of race, color, religion, sex, sexual orientation, gender
identity, or national origin and requires affirmative action to promote equal
opportunity. Contractors also are prohibited from discriminating against applicants or
employees because they inquire about, discuss, or disclose their compensation or that
of others, subject to certain limitations.

Employers are also prohibited from retaliating against you, for example threatening to withhold
a promotion or firing you, for asserting your rights under these laws or otherwise participating
in protected activity. Examples of protected activity include filing a complaint or participating
in an investigation.
Do You Qualify for USERRA’s Reemployment Rights?
To qualify for USERRA’s reemployment rights, you must be a service member and generally
meet the following eligibility criteria:
•
•
•
•

You must have left a civilian job to perform covered service;
You must have given notice to the employer that you were leaving to perform military
service (orally or in writing);
You have had five years or less of cumulative service with the covered employer
(although there are a number of exceptions to this rule);
You must not have a disqualifying discharge (dishonorable, other than honorable, or bad
conduct); and
2

•

You must have reported back to work within the appropriate time constraints (which
are dependent on the time spent on covered military service).

More information on who qualifies for USERRA protections can be found on the VETS and CRT
webpages.
How Do You Assert Your Rights Under USERRA?
You can seek assistance for enforcing your rights under USERRA with the federal government,
or by filing a lawsuit directly in court with your own lawyer.
VETS investigates and resolves complaints of USERRA violations. For assistance in filing a
complaint, or for other information on USERRA, visit the VETS website. Use an interactive
online USERRA Advisor.
If you file a complaint with VETS and the agency is unable to resolve the matter to your
satisfaction, you may request that your case be referred to the Department of Justice or the
Office of Special Counsel, as applicable, for representation.
CRT has authority to bring lawsuits against private, state, and local government employers for
violations of USERRA but only upon receiving complaint referrals from VETS. If CRT lawyers are
reasonably satisfied that the service member is entitled to relief after receiving a referral, CRT
may commence an action in federal court.
Please note that CRT may not be able to bring a lawsuit in every case that is referred to it but
reviews every referral carefully. For more information, please see the Department of Justice’s
Servicemembers and Veterans Initiative webpage.
Do You Qualify as a “Protected Veteran” Under VEVRAA?
Under VEVRAA, if you served active duty in the U.S. military and were discharged or released
for reasons other than dishonorable you may be a protected veteran in one or more of the
following categories:
• Disabled veterans
• Recently separated veterans
• Active duty wartime or campaign badge veterans
• Armed Forces service medal veterans
More information on VEVRAA protections is located on the OFCCP VEVRAA website. OFCCP’s
Infographic includes information on who qualifies as a protected veteran.

3

How do You Assert Your Rights Under VEVRAA?
You can file a complaint with OFCCP if you believe your rights as a worker have been violated or
if you believe a federal contractor has been discriminatory in its practices. OFCCP is committed
to workers’ rights and will investigate complaints filed against federal contractors.
Learn more about filing a complaint with OFCCP. You can also find additional information on
protected veterans’ rights on the DOL site and on worker.gov.
Which Agency Should You Contact for Assistance with Employment Discrimination on Other
Bases?
Contact the EEOC if you believe you have been discriminated against by an employer, labor
union, or employment agency as an employee or applicant because of your race, color, national
origin, sex (including pregnancy, sexual orientation, or gender identity), religion, age (over 40
years old), disability, genetic information, or in retaliation for opposing a prohibited practice or
participating in an equal employment opportunity matter.
Contact OFCCP if you believe that you have been discriminated against by an employer doing
business with the Federal Government based on race, color, religion, sex, sexual orientation,
gender identity, national origin, or disability. You can also contact OFCCP if you asked about or
discussed your pay or that of a co-worker and you were fired, demoted, or disciplined because
of it.
Contact CRT’s Immigrant and Employee Rights Section if you believe that you have been
discriminated against by an employer because of your citizenship, immigration status, or
national origin.
Do You File a Charge or Complaint Alleging Discrimination with EEOC or OFCCP?
Contact EEOC to file a charge if you believe you have been discriminated against, harassed, or
subjected to retaliation by an employer. Most of the laws enforced by EEOC require you to file
a charge before you can file a discrimination lawsuit. In addition, an individual, organization, or
agency may file a charge on your behalf in order to protect your identity. EEOC’s website
provides more information on filing a charge, including links to its online public portal and
important time limits. Federal employees and job applicants have similar protections but
follow a different complaint process.
Contact OFCCP to file a complaint if you believe your rights as a worker have been violated or if
you believe a federal contractor has been discriminatory in its practices. OFCCP is committed to
workers’ rights and will investigate complaints filed against federal contractors. OFCCP’s
website provides more information on filing a complaint.

4

CRT works with the EEOC and OFCCP to enforce laws such as Title VII, the Americans with
Disabilities Act, and the Genetic Information Nondiscrimination Act. The EEOC and OFCCP may
refer certain charges of discrimination to CRT for enforcement, including where the employer is
a state or local government entity.
Other CRT-DOL-EEOC Resources for Protecting the Rights of Veterans and Service Members
CRT’s Servicemembers and Veterans Initiative website has more information about other rights
and protections, including those related to finance and housing, voting, consumer protection,
disability status, and more. You can also contact CRT to submit a report if you believe your civil
rights, or someone else’s, have been violated.
OFCCP’s website contains information about programs that provide services and support to
veterans and their families addressing employment, education, housing, medical, and other
topics. VEVRAA also requires federal contractors and subcontractors to take affirmative action
to recruit, hire, promote, and retain veterans. Learn more about VEVRAA compliance
assistance.
VETS’s website includes additional resources for veterans and military spouses, including offbase transition training, information on apprenticeship and the civilian transition, and veteran
unemployment rate information. The Department of Labor also provides more information on
its veterans employment website.
EEOC’s website provides more information for veterans with disabilities, including a resource
document that helps explain your workplace rights and responsibilities. Find additional
information on the Americans with Disabilities Act and mental health conditions.

5

